TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00241-CR


Eric Matthew Castle, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
NO. 12884, HONORABLE REVA TOWSLEE CORBETT, JUDGE PRESIDING


O R D E R
PER CURIAM
		Appellant's counsel has filed his third motion for extension of time to file appellant's
brief.  We grant the motion and ORDER counsel to file appellant's brief no later than October 30,
2009.  No further extensions will be granted.  If appellant fails to file a brief by the deadline, a
hearing before the district court will be ordered.  See Tex. R. App. P. 38.8(b).
		It is ordered October 13, 2009.


Before Justices Patterson, Puryear and Pemberton
Do Not Publish